United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1214
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Eldon Philip Anderson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                               Submitted: June 3, 2016
                                 Filed: June 8, 2016
                                   [Unpublished]
                                   ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Eldon Anderson appeals the district court’s1 order modifying his supervised
release conditions to add a special condition that he reside for a period of up to 120


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
days in a residential reentry center, as approved by his probation officer. Having
carefully reviewed the record, we conclude that the district court did not abuse its
discretion in adding the condition, see 18 U.S.C. § 3583(e)(2); and additionally, we
decline to consider Anderson’s attempt, in his pro se submissions before us, to
collaterally attack his underlying conviction, see United States v. Miller, 557 F.3d
910, 913 (8th Cir. 2009). Accordingly, we grant counsel leave to withdraw, and we
affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-